UNITED STATES DISTR ICT COURT
                          FOR THE DISTR ICT OF COLUMBIA


KEENAN K. COFIELD,                     )
                                       )
             Plaintiff,                )
                                       )
      v.                               )       Civil Action No. 14-0494 (KBJ)
                                       )
ANTHEM BLUE CROSS                      )
BLUE SHIELD et al.,                    )
                                       )
             Defendants.               )


                             MEMORANDUM OPINION

      Plaintiff Keenan K. Cofield is currentl y a Maryland state prisoner

incarcerated in Westover, Maryland. 1 In the pro se complaint, plaintiff alleges

that as a doctor and apparent owner of the Injury Center of Maryland between

January 1 and December 31, 2011, he treated patients that defendants Anthem

Blue Cross Blue Shield in Richmond, Virginia, and Anthem Blue Cross Blue

Shield in Woodland Hills, California, insured. Plaintiff alleges that, during that

time, he “submitted hundreds of claims” for payment but defendants

“knowingl y, willingly, purposel y, negligentl y, in a massive pattern and issues,

violated and breached the contractual agreement and/or obligation to pay the



1
   The Injury Center of Maryland is also listed as a plaintiff, but artificial
entities cannot appear in federal court without licensed counsel. Diamond
Ventures, LLC v. Barreto, 452 F.3d 892, 900 (D.C. Cir. 2006) (citing Rowland v.
California Men's Colony, 506 U.S. 194, 201-02 (1993)); see also Prunte v.
Universal Music Group, 484 F. Supp. 2d 32, 38 (D.D.C. 2007) (“[A]ny artificial
entit y, whether a corporation, partnership or association, cannot proceed in
federal court without counsel[.]”). Hence, the Injury Center of Maryland is
hereb y dismissed as a part y-plaintiff.

                                           1
claims of their members.” (Compl., ECF No. 2-1 pp. 59-61, ¶ 1.)       As a result,

plaintiff allegedl y “went out of business in 2012, with losses that exceeded . . .

millions of dollars . . . .” (Id. ¶ 3.)

      Anthem Health Plans of Virginia, Inc., d/b/a Anthem Blue Cross and Blue

Shield, and Blue Cross of California, d/b/a Anthem Blue Cross, removed this

case from the Superior Court of the District of Columbia pursuant to 28 U.S.C.

§ 1441(a)(b) based on diversit y jurisdiction. (Not. of Removal, ECF No 1, ¶¶

12-18.) Before this Court at present is defendants’ motion for dismissal under

Federal Rules of Civil Procedure 12(b)(2) for lack of personal jurisdiction,

12(b)(3) for improper venue, 12(b)(5) for insufficient service of process, and

12(b)(6) for failure to state a claim upon which relief can be granted. (Defs.’

Mot. to Dismiss, ECF No. 4.)

      Plaintiff has until June 23, 2014, to respond to defendants’ dispositive

motion, see May 20, 2014 Order, but has moved in the meantime to transfer the

case to the United States District Court “for the Middle District of California

Los Angeles, CA.” (See Mot. to Transfer-Pursuant to 28 U.S.C. [§] 1406(a), and

28 U.S.C. [§] 1391(1)(2), ECF No. 7, at 1.) 2 Given the statutory bases of

plaintiff’s motion, the Court finds that plaintiff has conceded the impropriet y of

venue in this district and will now rule on both parties’ pending motions.

2
    Since there is no “Middle District of California” and the federal district
court in Los Angeles is located in the Central District, see 28 U.S.C. § 84, the
Court assumes that plaintiff is seeking a transfer to the Central District of
California. Regardless, this is yet one more civil action that plaintiff has filed
in the District of Columbia that does not belong here. See Cofield v. FCC, No.
14-522 (D.D.C. Jun. 3, 2014) (transferring case to the District of Maryland);
Cofield v. United States Attorney General, No. 14-111 (D.D.C. May 7, 2014)
(same); Cofield v. Corizon, Inc., No. 13-1442 (D.D.C. Dec. 12, 2013 (same).
                                          2
       Section 1391 of Title 28 of the United States Code, cited by plaintiff,

generall y “govern[s] the venue of all civil actions brought in [U.S.] district

courts.” 28 U.S.C. § 1391(a)(1). Under the circumstances presented here,

venue is proper in “a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred . . . .” Id., § 1391(b)(2); cf. § 1391

(b)(1) (creating venue in “a judicial district in which any defendant resides, if

all defendants are residents of the State in which the district is located”); § 1391

(b)(3) (creating venue in the judicial district having personal jurisdiction over

“an y defendant” when “there is no district in which an action may otherwise be

brought”). Section 1406(a) of Title 28 of the United States Code, also cited b y

plaintiff, authorizes a district court to dismiss “a case laying venue in the wrong

. . . district . . . or if it be in the interest of justice, [to] transfer such case to an y

district . . . in which it could have been brought.” Id.

       Plaintiff states that “[t]he [d]efendants who are properl y named and

served in this case are located primaril y in California, where the incidents and

acts occurred in this district and jurisdiction.” Pl.’s Mot. to Transfer ¶ 2.

Defendants counter that venue would not be proper in California because (1)

Anthem-VA is not a resident of California, (2) plaintiff’s assertions as to where

the events occurred are “wholl y conclusory,” and (3) the complaint’s allegations

do not establish “a substantial connection to California.” (Defs.’ Opp’n to Pl.’s

Mot. to Transfer, ECF No. 8, at 2-3.) The Court agrees with those reasons and

finds that the interest of justice would not be served by transferring this case to

the Central District of California or any other judicial district.



                                             3
      Accordingl y, the Court will deny plaintiff’s motion to transfer and,

finding the venue question uncontested, will grant defendants’ motion to dismiss

the case under Rule 12(b)(3) for improper venue. A separate order accompanies

this Memorandum Opinion.



                                            Ketanji Brown Jackson
                                            Ketanji Brown Jackson
                                            United States District Judge
Date: June 19, 2014




                                        4